Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with applicant’s representative Mr. Michael Jordan on October 21, 2021.

The application has been amended as follows: 

SPECIFICATION

P. 2, Formula 1: replace “I = L                     
                        ⨂
                    
                 k + η” with “L = I                     
                        ⨂
                    
                 k + η”
P. 2, the line under Formula 1: change “wherein I” to “wherein L”
P. 3, Formula 8: replace the Chinese text with “otherwise”
P. 4, Formula 11:
(1) Replace “F(I)” with “F(L)”
(2) Replace all instances of “(            
                ∇
            
        )” with “(            
                ∇
                L
            
        )”
P. 4, Formula 12: replace “                    
                        ∇
                        I
                    
                ” with “                    
                        ∇
                        L
                    
                ”
P. 4, Formula 13: replace “                    
                        ∇
                        I
                    
                ” with “                    
                        ∇
                        L
                    
                ”
P. 4, Formula 14: replace the Chinese text with “otherwise”
P. 4, Formula 15:
(1) Replace “            
                ∇
                I
            
        ” with “            
                ∇
                L
            
        ”
(2) Replace all instances of “(            
                ∇
            
        )” with “(            
                ∇
                L
            
        )”

P. 6, Formula 1: replace “I = L” with “L = I”
P. 6, the line under Formula 1: change “wherein I” to “wherein L”
P. 7, Formula 8: replace the Chinese text with “otherwise”
P. 8, Formula 11:
(1) Replace “F(I)” with “F(L)”
(2) Replace all instances of “(            
                ∇
            
        )” with “(            
                ∇
                L
            
        )”

P. 8, Formula 12: replace “                    
                        ∇
                        I
                    
                ” with “                    
                        ∇
                        L
                    
                ”
P. 8, Formula 13: replace “                    
                        ∇
                        I
                    
                ” with “                    
                        ∇
                        L
                    
                ”
P. 8, Formula 14: replace “others” with “otherwise”
P. 8, Formula 15:
(1) Replace “            
                ∇
                I
            
        ” with “            
                ∇
                L
            
        ”
(2) Replace all instances of “(            
                ∇
            
        )” with “(            
                ∇
                L
            
        )”


CLAIMS

Claim 1
Lines 2-3: replace these lines with “method, comprising:”
Lines 4-30: delete
Lines 31-35: replace these lines with the following:
obtaining a significant structure S of a blurred image L by solving the following formula using an iterative process:
Lines 37-43: replace these lines with the following:
wherein k is a blur kernel; λ1 , λ2, λ3, β and γ are constants; M is a binary mask indicating a texture region in the significant structure S and (1-M) a binary mask indicating a smooth region in the significant structure S; and u and w are two auxiliary variables; and
wherein at each iteration the values of u and w are updated in sequence, an updated S is subsequently obtained using the updated u and v and a process involving Fourier transform;
Lines 44-46: replace the lines with the following:
estimating the blurring kernel k by an iterative process, wherein at each iteration k is updated using gradient information and the obtained significant structure S; and
Line 47: delete “3) the restoration process of the blurred image:” 


(Note: with the amendments above claim 1 will read:
1. (Currently Amended) A priori constraint and outlier suppression based image deblurring method, comprising:
obtaining a significant structure S of a blurred image L by solving the following formula using an iterative process:
(Insert Formula 6 in line 36 here)
wherein k is a blur kernel; λ1 , λ2, λ3, β and γ are constants; M is a binary mask indicating a texture region in the significant structure S and (1-M) a binary mask indicating a smooth region in the significant structure S; and u and w are two auxiliary variables; and wherein at each iteration the values of u and w are updated in sequence, an updated S is subsequently obtained using the updated u and v and a process involving Fourier transform;
estimating the blurring kernel k by an iterative process, wherein at each iteration k is updated using gradient information and the obtained significant structure S; and
restoring the blurred image by using the estimated blurring kernel with a non-blind deconvolution technology.
)

Claim 2
Lines 1-3: replace these lines with the following:

Line 4: delete “(Formula 4)”
Line 5: replace the line with the following:
M(x) = H(r(x) – τr)
Line 6: replace “in the Formula 4” with “wherein”
Lines 9-11: delete from “utilizing” in line 9 through “the Formula 4,” in line 11
Lines 12-13: delete from “meanwhile” in line 12 through “of a mutational texture” in line 13
Line 13: delete “in the Formula 5”
 
Claim 7: replace the claim with the following:
7. The image deblurring method of claim 1, wherein a blurring process to produce the blurred image L from a clear image I is: 
L = I             
                ⨂
            
         k + η
wherein η indicates noise.


Allowable Subject Matter

Claims 1-3, 7 and 8 as amended are allowed.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of independent claim 1:
Step 13)

For example:
Wang et al. (US 2014/0140633) discloses blur kernel estimation that keep the estimated blur kernel smooth by using regulations that include the kernel or the gradient of the kernel.  See, for example, Fig. 3 and paragraphs 48 (“…the predicted sharp version of the image…is generated in act 306 by reducing…an energy function including…a convolution term, a strong edge term, a patch prior term, and a contrast distribution term”), 50 (“…the predicted sharp version of the image x is generated by reducing…the following energy function…(2)…δ* refers to the partial derivative operator in different directions…latent image x…y refers to the input image (e.g., blurred image 220)…M refers to an edge mask identifying…locations in the predicted sharp version of the image ”), 60 (“… based on the predicted sharp version of the image generated in act 306, an estimated blur kernel is generated…generated by reducing… an energy function that includes two terms:…The kernel convolution term…The regularization term assists in keeping the blur kernel smooth”), 63 (“…P* refers to the partial derivative of x”), 64 (“…the blur kernel is generated by reducing…the following function…(7)”), 65 (“As used herein, y* refers to the partial derivative of y”), 66 (“Energy function (7) includes two terms: a kernel convolution term and a                         
                            ∇
                            k
                        
                    ||2)
Cho et al. (US 2014/0140626) discloses, as part of the blur kernel process, an iterative process that alternately, approximately optimizes the estimated latent sharp image L and the blur kernel K, with the blur kernel K determined in the final iteration being used to generate de-blurred image.  See, for example, Fig. 3 and paragraph 35 (“Pixels are selected in act 304 based on both the gradient magnitude and the edge direction of each pixel in the edge map…to generate the blur kernel in act 308”), 66 (“…an iterative process that alternately approximately optimizes the estimated latent sharp image L and the blur kernel K can be used to determine both the latent sharp image L and the blur kernel K, with the blur kernel K determined in the final iteration being used to generate de-blurred image”)
Pan et al. (“Kernel Estimation from Salient Structure for Robust Motion Deblurring,” arXiv:1212.1073 [cs.CV], Version 2; 24 May 2014) estimates a structure using equations 3-5 first, the result is then used to estimate a gradient (equations 6, 7), which is then used to estimate the blur kernel (equations 9-12).

However, none of the above-cited references discloses estimating a significant structure using the formulation of claim 1, which is then used to estimate the blur kernel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 23, 2021